DISTRICT COURT OF APPEAL OF THE STATE OF FLORIDA
                              FOURTH DISTRICT

    BEATRIZ CHALMETA a/k/a BEATRIZ ELENA CHALMETA and
                    JULIO CHALMETA,
                        Appellants,

                                    v.

WACHOVIA MORTGAGE, F.S.B. f/k/a WORLD SAVINGS BANK, F.S.B.,
                        Appellee.

                              No. 4D19-3493

                          [January 15, 2020]

   Appeal of nonfinal order from the Circuit Court for the Seventeenth
Judicial Circuit, Broward County; Barry Stone, Senior Judge; L.T. Case
No. CACE 09-063847.

  Beatriz Chalmeta a/k/a Beatriz Elena Chalmeta and Julio Chalmeta,
Weston, pro se.

  No appearance for appellee.

PER CURIAM.

  Affirmed. Fla. R. App. P. 9.315(a).

GROSS, GERBER and KUNTZ, JJ., concur.

                          *          *          *

  Not final until disposition of timely filed motion for rehearing.